Citation Nr: 9907502	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-13 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sons


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from February to June 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

FINDINGS OF FACT

1.  The veteran is service-connected for bronchial asthma. 

2.  There is no competent evidence of a nexus between current 
depression and service, or between depression and the service 
connected disability.


CONCLUSION OF LAW

The claim for entitlement to service connection for 
depression is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that in March 1958 
he was diagnosed as having anxiety and emotional instability.  
While being evaluated for asthma problems in April 1958, the 
veteran reported a negative history for severe depression, 
but reported that he had "felt blue" since his arrival at 
Lackland Air Force Base.  He was observed to be mildly 
depressed during his evaluation for asthma problems.  The 
veteran received a medical discharge due to asthma 
complications.  

The veteran was accorded a VA examination in December 1976.  
On examination, his psychiatric evaluation was noted to be 
within normal limits 

The veteran was accorded a VA examination in November 1978.  
On examination, he was described as alert and coherent.  
There was no diagnosis of depression.  

Private medical records dated in September 1981 show that the 
veteran was seen with complaints of nervousness and sleep 
deprivation.  He received a prescription for Valium.  There 
was no diagnosis, and the veteran reportedly refused to 
discuss whether anything particular was bothering him.  

Private medical records dated in January 1992 show that the 
veteran was reportedly worried and could not sleep as a 
result of his wife's poor health.  

Medical records dated in January 1995 from Wayne County 
Mental Health Center show that the veteran presented with 
complaints of "bad nerves," restlessness at night, and 
panic attacks.  It was noted that the veteran presented with 
chronic low grade, nonpsychotic, and nonbipolar depression 
manifested by chronic feeling of depressed mood most of the 
day, almost all day for two years.  His symptoms included 
insomnia, anxiety attacks, and constant worrying about his 
physical status as well as financial status.  The veteran's 
losses included the death of his wife and son.  He also 
reported that another son was undergoing kidney dialysis.  On 
examination, the veteran was described as alert.  His speech 
was clear and normal in quality and quantity.  The veteran's 
thought processes were logical, goal directed, and coherent.  
He was oriented to place, time, and person.  His mood was 
mildly depressed.  Abstract ability was well preserved.  The 
diagnoses were as follows: Axis I --depressive disorder, not 
otherwise specified, simple phobia; Axis II-no diagnosis; and 
Axis III -- bronchial asthma, hypertension, chronic kidney 
failure and dialysis treatment.

In a May 1995 statement Robert Dunmire III, M.D., reported 
that the veteran was a patient of his diagnosed with end 
stage renal disease which required hemodialysis three times a 
week.  He also reported that the veteran had a history of 
depression.  

The veteran was accorded a VA examination in December 1995.  
At that time, he reported that his wife had died in 1992, 
after 12 years of illness.  The veteran reported that he 
became quite depressed over his wife's illness.  Frequently, 
he would loose his appetite and just want to stay in bed all 
of the time.  He reported that he had a tendency to be quite 
depressed about once a week, which last a day or two.  On 
evaluation, it was noted that the veteran had a long history 
of depression due to his medical conditions and the death and 
illness of his wife.  The examiner commented that depression 
was apparently suspected as early as the time of the 
veteran's discharge from service.  The diagnosis was 
depression, probably long term.  

The veteran was accorded a VA examination in March 1997.  It 
was noted that he had had depression for the "past some 
years."  His symptoms included lack of interest, poor 
appetite, poor concentration, listlessness, feelings of 
hopelessness, and helplessness.  He was on kidney dialysis.  
His original condition was hypertension.  The examiner 
commented that the veteran's depression was directly related 
to his physical condition.  

Medical records dated from March to April 1997 show that the 
veteran presented for treatment of depression.  He was placed 
on antidepressant medications.  

The veteran was accorded a personal hearing before the 
undersigned in January 1999.  The veteran testified that 
prior to service he did not have any symptoms or treatment 
for depression or anxiety.  He testified that he "felt 
blue" after his completion of basic training.  The veteran 
testified that he did not experience any difficulty in his 
military career.  He reported that he was disappointed when 
told he would be discharge due to asthma, and that it was 
possible his depression was related to the discovery of 
asthma.  He reported fluctuations in his mood following 
separation from service, but asserted that his depression had 
always been present in some form.  He further testified that 
he was unaware that he had depression until 1995.  He 
testified that he could not recall any doctor relating his 
current depression to service or his service-connected 
bronchial asthma.  He did recall that Dr. Tabor, who 
conducted the December 1995 VA examination had pointed out 
that depression was reported in the service medical records, 
and that he should be getting 100 percent disability.

Analysis

The threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail and the Board has no duty to further assist him with the 
development of his claim. 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  Once service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition. 38 U.S.C.A. § 3.310(a).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a). Grottveit.

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition. Such 
evidence must be medical unless it relates to a condition as 
to which, under the the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
case law, lay observation is competent. If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

When the question involved does not lie within the range of 
common experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

The veteran has stated that his current depression should be 
service-connected because it began during active service or 
is secondary to the service connected asthma.  There is 
competent evidence of depression currently.  The service 
medical records show findings of anxiety, emotional 
instability, and mild depression.  There is, however, no 
competent evidence linking the current depression with the 
findings in service.  As a lay person, the veteran would not 
be competent to offer an opinion as to the cause of his 
current disability.  The medical opinions that are of record 
link the veteran's depression to post-service events, such as 
the death of family members and physical disabilities.

The December 1995 VA examiner concluded that the veteran's 
history of depression was due to his medical conditions and 
the death and illness of his wife.  In noting the veteran's 
medical condition, the examiner reported that the veteran's 
asthma had become stabilized but that the veteran had 
developed a number of serious medical conditions.  These 
included kidney failure secondary to hypertension with a 
failed kidney transplant, a severe fracture of the right 
elbow, and aseptic necrosis of the right hip.  Although the 
examiner did not specify the medical conditions which caused 
the veteran's depression, it appears that the examiner was 
referring to the significant physical disabilities that had 
developed after service, and not the asthma, which was 
described as stabilized.

Additionally, the March 1997 VA examiner concluded that the 
veteran's depression was related directly related to his 
physical condition (renal failure).  

In the January 1995 mental health evaluation, the onset of 
the veteran's depressive disorder was noted to have been only 
two years earlier. 

The veteran concedes that none of his physicians have related 
his disorder to service or to his service connected asthma.  
The examiner who provided the December 1995 examination noted 
that the depression had been suspected as early as the time 
of the veteran's separation from service.  However, as was 
noted above, the examiner did not attribute the veteran's 
depression to service.  In several of his private medical 
records the veteran reported that his depression was 
attributed to his wife's poor health and subsequent death.  
He also admitted to constant worrying about his physical 
status and financial status.  

The veteran has testified that he experienced symptoms of 
depression ever since service.  The testimony constitutes 
competent evidence of a continuity of symptomatology.  
However, the opinion of a medical expert would be needed to 
link that symptomatology to the currently diagnosed 
depression.  Savage.

Consequently, the Board concludes that the veteran's claim 
for service connection for depression is not well grounded. 
38 U.S.C.A. § 5107(a).  Because the veteran's claim is not 
well grounded, VA is under no duty to assist the veteran in 
further development of his claim.  38 U.S.C.A. § 5105(a); 
Epps v. Brown, 9 Vet. App. 341; aff'd Epps v. Gober 126 F.3d 
1464 (Fed. Cir.1997).  In this regard the Board has 
considered the request from the veteran's representative that 
the veteran be afforded a VA examination in order to 
determine the etiology of his depression.  Since the 
veteran's claim is not well grounded, VA has no duty to 
afford the veteran such an examination.

The veteran has essentially asserted that Dr. Tabor told him 
at the December 1995 examination that his depression should 
be service connected.  The Court has held that lay statements 
as to what had been related by a medical professional do not 
constitute competent lay evidence.  Robinette v. Brown, 8 
Vet. App. 69 (1995). Under the provisions of 38 U.S.C.A. 
§ 5103(a) (West 1991), if a claimant's application for 
benefits is incomplete, VA shall notify the claimant of the 
evidence necessary to complete the application.

The Court has interpreted this statute as imposing an 
obligation on VA, depending on the facts of the case, to 
inform claimants of the evidence needed to render their 
claims well grounded.  Robinette.

In the instant case the veteran was advised at the hearing on 
appeal of the need to secure a statement from a medical 
professional linking his depression with service.  The Board 
also notes that the RO has informed the veteran of the 
necessary evidence in the claims forms he completed, in its 
notices of decisions and in the statement of the case.




ORDER

Service connection for depression is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 
- 9 -





